FILED
                            NOT FOR PUBLICATION                              DEC 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10359

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00289-LDG

 v.
                                                 MEMORANDUM*
PHILLIP GREENE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                           Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Phillip Greene appeals from the district court’s judgment and challenges the

262-month sentence imposed following his jury-trial conviction for being a felon

in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have

jurisdiction under 28 U.S.C. § 1291, and we vacate and remand for resentencing.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Greene challenges the district court’s conclusion that his conviction under

Nevada Revised Statutes § 199.305 is a violent felony under the residual clause of

the Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(ii). We agree with the

parties that the judgment should be vacated and the case remanded in light of

Johnson v. United States, 135 S. Ct. 2551, 2557 (2015), which held that the

residual clause is unconstitutionally vague.

      VACATED and REMANDED for resentencing.




                                          2                                     14-10359